        Case 1:20-mc-00092-RBK Document 1 Filed 12/02/20 Page 1 of 1 PageID: 1




6 November 2020


Phillip A. Dixon #375768B
New Jersey state Prison
P.O. BOX 861
Trenton    NJ 08625-0861


 Clerk
 united states District court
 Mitchell H. Cohen us courthouse
 4th & cooper streets
 Camden NJ 08101

  RE:   PHILLIP A. DIXON v. JONATHAN GRAMP~
        civ. Action No.:
        FEE

  Dear Clerk,
       Please find enclosed mY fee of $5.00 to cover the cost
  of my habeas petition filed pursuant to thee filing program
   for New Jersey state Prison inmates.                I
          Thank you for your continued assistance.


          ectfullY submitted,

                  ~n/{);.f
           file
